DARGAN, J.
The case of Strickland v. Burns, decided at the last term of this court, shows, that the declaration in this case is bad. It was there held, that if husband and wife be sued on a note given by wife dum sola, the marriage must be averred, and under the general issue, must be proved. Indeed, the rule is too plain to admit of doubt, that a declaration, which does not show the liability of a defendant, is bad, either on demurrer, or on error.
Let the judgment be reversed, and the cause remanded.